USCA11 Case: 20-13440    Date Filed: 07/19/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13440
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:06-cr-00010-ODE-WEJ-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOHNNY BRETT GREGORY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 19, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and LUCK, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-13440        Date Filed: 07/19/2021    Page: 2 of 4



      Johnny Gregory appeals pro se the denial of his motion for early termination

of his supervised release. 18 U.S.C. § 3583(e)(1). Gregory argues that the district

court denied his motion without identifying a reasoned basis for its ruling. Because

there is not “enough, in the record or the [district] court’s order, to allow for

meaningful appellate review of its decision,” United States v. Johnson, 877 F.3d

993, 997 (11th Cir. 2017), we vacate and remand for further proceedings.

      In 2006, Gregory pleaded guilty to possessing with intent to distribute at

least 50 grams of methamphetamine, 21 U.S.C. § 841(b)(1)(A)(viii), and to

possessing a firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c)(1)(A). The district court sentenced Gregory to 120 months of

imprisonment for his drug crime and to a consecutive term of 60 months of

imprisonment for his firearm offense followed by five years of supervised release.

Gregory began his term of supervised release on July 19, 2019.

      On July 24, 2020, Gregory moved pro se to terminate his supervised release

based on his uneventful completion of the first year of his five-year term,

compliance with the conditions of his release, and his “exemplary post-conviction

adjustment and conduct in his supervision responsibilities.” Id. § 3583(e). The

district court sua sponte denied Gregory’s motion. The district court stated that its

decision was made “[h]aving read and considered [Gregory’s motion] and having

reviewed information received from the Probation Office.”


                                           2
          USCA11 Case: 20-13440         Date Filed: 07/19/2021    Page: 3 of 4



      We review the denial of a motion for early termination of supervised release

for abuse of discretion. Johnson, 877 F.3d at 997. “Review under an abuse of

discretion standard, however, is not simply a rubber stamp.” Id. (alteration adopted

and internal quotation marks omitted). The district “court must explain its

sentencing decision[] adequately enough to allow for meaningful appellate

review.” Id.

      A defendant may move to terminate his term of supervised release “at any

time after the expiration of one year of supervised release . . . .” 18 U.S.C.

§ 3583(e)(1). The district court “may terminate [the] term of supervised release and

discharge the defendant . . . if it is satisfied that such action is warranted by the

conduct of the defendant . . . and the interest of justice.” Id. That determination can

be made only “after considering the factors set forth in section 3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).” Id. § 3583(e). The

district court need not “explicitly articulate that it considered the factors” or

identify which factors supported its decision. Johnson, 877 F.3d at 998. But the

order must contain sufficient information “that meaningful appellate review of the

factors’ application can take place.” Id.

      The district court abused its discretion by denying Gregory’s motion without

“explain[ing] its sentencing decision[] adequately enough to allow for meaningful

appellate review.” Id. at 997. The district court stated that it considered Gregory’s


                                            3
          USCA11 Case: 20-13440       Date Filed: 07/19/2021    Page: 4 of 4



motion, but his motion did not reference any statutory sentencing factor. We also

cannot infer that the district court relied on the sentencing factors when the

government filed no response and a different district court judge imposed

Gregory’s sentence and term of supervised release 14 years earlier. Although the

district court “reviewed information received from the Probation Office,” it

identified no filing by the probation office from which we could determine what

guided its decision. And the record does not reflect that the probation office

submitted a report to the district court after Gregory began serving his term of

supervised release. We vacate the order denying Gregory’s motion for early

termination of supervised release and remand for further proceedings.

      VACATED AND REMANDED.




                                          4